1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 18, 2022 has been entered.
3.	In the Listing of Claims filed May 18, 2022, page 3 of the response, line 5, it does not appear that formula (Ia) is completely struckthrough.  In the response to this Office action, Applicant is required to submit a new Listing of Claims, with formula (Ia) either omitted or struckthrough.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 appears to be identical in scope with independent claim 16, upon which claim 23 depends.  Claim 23 recites the same -D sequence as is recited in independent claim 16.  Claim 23 does not further limit the scope of independent claim 16, and claim 23 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-18, 23, 28, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of copending Application No. 17/488,137 (reference application) in view of Sekimori et al (U.S. Patent Application Publication 2005/0148763) and the Winer et al article (J. Clinical Endocrinology & Metabolism, Vol. 88, pages 4214-4220).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘137 application claims treating hypoparathyroidism by administering a PTH conjugate having the same sequence and structure as is recited in instant claim 16.  The PTH conjugate can be in a pharmaceutical composition having a pH from 4 to 6.  See claims 19-25.  The ‘137 application does not claim subcutaneous administration of the PTH conjugate.  Sekimori et al teach PTH conjugated to polyethylene glycol, which achieves an extremely high bioactivity and enhanced drug efficacy.  A preferred and exemplified PTH is PTH(1-34), which corresponds to Inventors’ SEQ ID NO:51.  The PEG-conjugated PTH can be administered once-a-day, or once or twice a week.  The PEG-conjugated PTH can be administered subcutaneously using painless needle or needle-less systems.  The pH of the PEG-conjugated PTH formulation can be 5.0.  See, e.g., paragraphs [0016], [0018], [0019], [0035], and [0048] - [0051].  The Winer et al article teaches that hypoparathyroidism can be treated by subcutaneous administration of human PTH(1-34).  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art, in the method of treating hypoparathyroidism claimed in the ‘137 application, to administer the PTH conjugate subcutaneously, because Sekimori et al teach that it is known to administer PEG-conjugated PTH subcutaneously; because the Winer et al article teaches that it is known to treat hypoparathyroidism by subcutaneously administering PTH; and because it is routine in the art to administer therapeutic conjugates by the same route that other therapeutic conjugates are administered and/or by the same routes previously used to treat the intended disease or condition.  The ‘137 application does not claim Inventors’ claimed administration frequencies and dosages.  It would further have been obvious to one of ordinary skill in the art to determine all operable and optimal administration frequencies and dosages for the claimed PTH conjugates of the ‘137 application when administered subcutaneously as suggested by Sekimori et al and the Winer et al article, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 16-18, 23, 28, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-30 of copending Application No. 17/055,695 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘695 application claims treating hypoparathyroidism by administering a water-soluble PTH prodrug having the same sequence and structure as is recited in instant claim 16.  Administration can be by subcutaneous injection.  See, e.g., claims 1, 8, 9, 18, 29, and 30.  The ‘695 application does not claim Inventors’ claimed administration frequencies and dosages, and does not claim Inventors’ claimed pharmaceutical composition pHs.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal administration frequencies and dosages for the claimed prodrugs and methods of the ‘695 application, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal pHs for the pharmaceutical compositions recited in the claims of the ‘695 application, because composition pH is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 16-18, 23, 28, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 17-20 of copending Application No. 16/337,803 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘803 application claims treating hypoparathyroidism by administering a PTH compound having the same sequence and structure as is recited in instant claim 16.  Administration can be by subcutaneous injection, at a frequency of once every 24 hours or once every week.  See, e.g., claims 1, 8, 9, 18, 29, and 30.  The ‘803 application does not claim Inventors’ claimed administration dosages, and does not claim Inventors’ claimed pharmaceutical composition pHs.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal administration dosages for the claimed prodrugs and methods of the ‘803 application, because administration dosage is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal pHs for the pharmaceutical compositions recited in the claims of the ‘803 application, because composition pH is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 16-18, 23, 28, 31, and 32 are deemed to be entitled under 35 U.S.C. 119(a)-(d) at least to the benefit of the filing date of EP 17155843.0 because the EP priority document, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
10.	The obviousness rejection over the WO Patent Application 2017/148883, set forth in section 6 of the Office action mailed August 23, 2021, is withdrawn.  In view of the effective filing date analysis set forth in section 9 above, the WO Patent Application ‘883 is only available as prior art against the instant claims under 35 U.S.C. 102(a)(2).  In view of the statement of common ownership set forth at page 8 of the response filed May 18, 2022, the WO Patent Application ‘883 is excepted as prior art under 35 U.S.C. 102(b)(2)(C).
	Because the obviousness rejection over the WO Patent Application 2017/148883 has been overcome on other grounds, the examiner did not consider the Shu declaration filed May18, 2022 in conjunction with this rejection. 
	The Shu declaration filed May 18, 2022 has been considered in conjunction with the provisional non-statutory double patenting rejections set forth in sections 6-8 above.  The Shu declaration asserts unexpected results for the treatment of hypoparathyroidism by administering a reversible conjugate containing PTH(1-34) in comparison to treatment with PTH(1-84).  See, e.g., section 8 of the Shu declaration.  However, the comparison with PTH(1-84) is not representative of the PTH conjugates taught in the claims of the copending applications as applied in sections 6-8 above.  Unexpected results must be demonstrated by comparison with the closest prior art of record; and PTH(1-84) is not the closest prior art of record insofar as the claims of copending applications 17/488,137, 17/055,695, and 16/337,803 are concerned.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 25, 2022